EXHIBIT April 30, 2009 Dow Reports First Quarter Results Accelerated Cost Reduction Actions, Record Performance by Dow AgroSciences, and Lower Raw Material Costs Help Offset Challenging Economic Conditions First Quarter 2009 Highlights · Earnings were $0.03 per share, or $0.12 per share excluding certain items(1), as cost control actions and price/volume management mitigated the effects from the worst global recession in decades. · Agricultural Sciences set quarterly records for both sales and EBIT(2). Sales for the segment increased 10 percent on a year-over-year basis, reflecting a 10percent increase in volume. · Purchased feedstock and energy costs were down 49percent compared with the same quarter last year, contributing to a 20percent decline in selling prices, with the majority of the decline in the Basics segments. · EBIT excluding certain items improved sequentially, with the largest percentage improvement coming from the Performance segments, above and beyond the seasonality of Agricultural Sciences. · Rapid actions to reduce operating costs in the quarter resulted in a decrease in spending of $270million year over year and sequentially. Capital spending was down 35percent in the quarter, in line with the Company’s pre-acquisition 2009 capital spending commitment of $1.1billion. Comment Andrew N. Liveris, Dow’s chairman and chief executive officer, stated: “Our positive earnings in this recessionary environment were the direct result of our rapid actions to reduce costs and tightly manage operations. We achieved profitability in spite of continued weak demand throughout most of our value chains and further deflation in feedstock and energy costs which put pressure on prices, particularly in the Basics segments. Our Performance segments, however, delivered improved operating results versus last quarter, above and beyond the seasonally strong contribution from Dow AgroSciences.” (1) See supplemental information at the end of the release for a description of these items. (2) Earnings before interest, income taxes and noncontrolling interests (“EBIT”). A reconciliation of EBIT to “Net Income Attributable to The Dow Chemical Company” is provided following the Operating Segments table. ®TM Trademark of The Dow Chemical Company or an affiliated company of
